Court en banc in chambers.
The application for writ of error filed by Thomas E. Hand, Jr., et al., is refused, no reversible error. Likewise, the application for writ of error filed by the State of Texas ex rel. Raymond T. Yelkin, et al., is refused, no reversible error.
In view of the emergency circumstances disclosed by the record, no motions for rehearing will be entertained. The trial court may take such action in the premises to protect the rights of all parties as it may deem advisable. The temporary stay order heretofore issued by us is dissolved. (This volume Ante-P. 415).
March 4, 1960.